UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 January 30, 2006

                                       Before

                          Hon. Joel M. Flaum, Chief Judge

                          Hon. Michael S. Kanne, Circuit Judge

                          Hon. Ilana Diamond Rovner, Circuit Judge

No. 03-2999

UNITED STATES OF AMERICA,                       Appeal from the United States
                 Plaintiff-Appellee,            District Court for the
                                                Northern District of Illinois,
      v.                                        Eastern Division

GREGORY WARD,                                   No. 01 CR 927 - 2
             Defendant-Appellant.
                                                David H. Coar,
                                                Judge.


                                    ORDER

    Defendant-appellant Gregory Ward was convicted of conspiracy to rob the bank
at which his wife, Aishauna Ward, worked (Count I); using force, violence or
intimidation to rob a bank (Count II); and using, carrying or brandishing a firearm
during and in relation to the commission of a crime of violence (Count III). The
district court sentenced Mr. Ward to concurrent sentences totaling 78 months on
Counts I and II, to run consecutively with a mandatory sentence of 84 months on
Count III, resulting in a total sentence of 162 months imprisonment.1


      1
        Aishauna Ward, Mr. Ward’s wife and co-defendant was sentenced to 184
months imprisonment for her conviction on the same charges. Following a limited
                                                                  (continued...)
No. 03-2999                                                                    Page 2

   On March 4, 2005, we ordered a limited remand to the district court pursuant to
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), to determine whether that
court would have imposed the same sentence had it understood that the guidelines
were advisory. After considering the briefs of both parties as well as the factors in
18 U.S.C. § 3553(a), the district court indicated that it would have imposed the
same sentence under an advisory guidelines regime.

   The defendant did not submit a position paper before the district court and has
not submitted a response to this Court as invited in our January 12, 2006, Order.
The government presented a position paper before the district court and has
submitted a response before this Court. The government asks this Court to affirm
the district court’s decision to impose the same sentence under the current advisory
sentencing guideline structure as it did when the guidelines were believed to be
mandatory.

    Even though United States v. Booker made the guidelines advisory, judges must
still consider the sentencing range established by the guidelines in addition to other
relevant factors. See 125 S. Ct. 738, 764 (2005); see also United States v. Baretz,
411 F.3d 867, 877 (7th Cir. 2005) (“[W]e have said that obedience to the Supreme
Court’s mandate in Booker requires that the district court first calculate the correct
guideline sentence so that that calculation can serve as a meaningful guide in the
district court’s imposition of a final sentence.”).

   The sentence imposed was within the guidelines range, and the district court
was not obligated to provide this Court with a detailed explanation of its
consideration of each of the relevant factors. See United States v. Dean, 414 F.3d
725, 729-30 (7th Cir. 2005) (judge’s duty to consider the statutory factors is not a
duty to make explicit findings on each factor); United States v. George, 403 F.3d
470, 472-73 (7th Cir. 2005) (“Judges need not rehearse on the record all of the
considerations that 18 U.S.C. § 3553(a) lists; it is enough to calculate the range
accurately and explain why (if the sentence lies outside it) this defendant deserves
more or less.”).

   The sole remaining inquiry is whether defendant’s sentence is reasonable. See
Paladino, 401 F.3d at 484 (if the district court indicates that it would reimpose the
original sentence, we will affirm the sentence against a plain-error challenge
provided that the sentence is reasonable). Any sentence that is properly calculated
under the guidelines is entitled to a rebuttable presumption of reasonableness.
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Mr. Ward can rebut
this presumption only by demonstrating that his sentence is unreasonable when


      1
      (...continued)
Paladino remand, this Court upheld Ms. Ward’s original sentence.
No. 03-2999                                                                  Page 3

measured against the factors set forth in § 3553(a). Id. He has not attempted to do
so.

    Mr. Ward’s sentence of 78 months was at the low end of the Guidelines range
(78 to 97 months) and the district court imposed the mandatory consecutive
sentence of 84 months on the § 924(c) charge. Mr. Ward’s sentence was
considerably less than his wife’s. The record contains no reason to believe that the
sentence was unreasonable. Mr. and Ms. Ward used Aishauna Ward’s insider
knowledge of the bank to plan their robbery. Mr. Ward entered the bank armed
with a gun and while he held another teller hostage, Ms. Ward emptied the bank
vault. Mr. And Ms. Ward avoided detection for several days, and much of the stolen
money was never recovered. The sentence imposed by the district court accounted
for the loss amount, hostage-taking, and brandishing of a firearm. The district
court took full consideration of the factors in 18 U.S.C. § 3553(a) and imposed a
reasonable sentence.

   Because the district court would have imposed the same sentence post-Booker
and because that sentence is reasonable, we conclude that Mr. Ward’s sentence was
not the result of plain error. Accordingly, we AFFIRM the judgment of the district
court.